             Case 1:20-cv-01396-PKC-LB Document 1-1 Filed 03/13/20 Page 1 of 2 PageID #: 8

JS44 (Rev. 11/27/17                                                               CIVIL COVER SHEET
                                                                                                                                                                         ommi
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pjeadings or other papers as required hy la\^
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court lor the
purpose of initiating the civil docket sheet. (SlUi INSTRUCTIONS ON NliXl'PAGII OF THIS FORM.)                                                                       '
I,(a) PLAINTIFFS                                                                                                              ..ficer Lov«rdi, shield # P0Q1726; MTA Officer Olivares, shield #
Juiner Desmornes
2308 Mott Avenue Apt 3G                                                                                              2534; MTA                   Singh, shield #358
Far Rockaway, New York 11691
 (b) County of Residence of First Listed Plaintiff                                                                     County of Residence of First Listed Defendant
                                 (F.XCEPTIN U.S FIjUNTIFF CASES)                                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE;       IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                   THE TRACT OF LAND INVOLVED.


 (c) Attorneys (Firm Name. Aiklre.\s, and Telephone Number)                                                             Attorneys (ifKmnm)
Pro Se Plaintiff(see above)



II. BASIS OF JURISDICTION (Placean "X"inOne BoxOnly)                                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in Ont Bo.x for Plaintiff
                                                                                                                 (For Diversity Ca.ses Only)       and One Haxfor t iefendant)
                                                                                                                                                PTF      DEF                                                         F       DEF
□ I     U.S. Government                   3     Federal Question
                                                                                                              Citizen ofThis State              ^^1      O      1     Incorpo                                      □ 4       O 4   .
          PlaintilT                               (U.S. Governmeni Not a Party)


                                                                                                                                                                      Incoqjoa                                     □ 5       as
□ 2     U.S. Govemnieiit              O 4       Diversity                                                     Citizen of An
                                                   (Indicate Citizenship of Parlies in hem HI)                                                                          of Business In Another State
          Defendant

                                                                                                              Citizen or Subject of a           □ 3       0     3     Foreign Nation                               O     6   0 6

                                                                                                                Foreittn Country

IV. NATURE OF SUIT rwace an ''X" in One Box Only)                                                                                                         Click here for: Nature of Suit Code Di^ijiglions.
                                                                                                                 FORFEITUREVPENALTV                           BANKRUPTCY                            OTHER STATUTES
           CONTRACT                                                  TORTS

                                                                                 PERSONAL INJURY              □ 625 Drug Related Seizure             □ 422 Appeal 28 USC 158               □ 375 False Claims Act
O 110 Insurance                           PERSONAL INJURY
a 120 Marine                         □ 310 Airplane                       a 365 Personal Injury •                     ofProperty 21 USC 881          □ 423 Withdrawal                      □ 376QuiTam(^) USC
                                     □ 315 Airplane Product                     Product Liability             D 690 Other                                     28 USC 157                              3729(a))
O 130 Miller Act
□ 140 Negotiable Instrument                Liabili                               367 Health Care/                                                                                          Q 400 State Reapjiortionmenl
                                                                                     lltannaceutical                                                    PROPERTY RIGHTS                    O 410 Antitrust
□ 150 Recovery of OverpajTnent  O 320 Assa
                                                                                   ■ ttij^onal Injury                                                □ 820 Copyrights                      □ 430 Banks and 3anking
      & Enforcement of Judgment       Slan
                                                                             '       Product Liability                                               □ 830 Patent                          □ 450 Commerce
□ 151 Medicare Act                   O 330 FederarEniployerT
                                                Liability                  □ 368 Asbestos Personal                                                   □ 835 Patent - Abbreviated            □ 460 Deportation
O 152 Recovery of Defaulted
                                                                                     Injury Product                                                           New Drug Application         □ 470 Racketeer I nfiuenced and
        Student Loans                □ 340 Marine
                                                                                     Liability                                                       O 840 Trademark                                  Corrupt Or ganizations
      (Excludes Veterans)            □ 345 Marine Product
                                                                                                                                                        SOriAT. SECURITY                   □ 480 Consumer Tredit
□ 153 Recovery ofOverpaymcnt                    Liability                    PERSONAL PROPERTY                              LABOR
                                                                           □ 370 Other Fraud                  □ 710 Fair Labor Standards             □ 861 HIA(1395f[)                     □ 490 Cable/Sat "V
      ofVeteran's Benefits           □ 350 Motor Vehicle
                                                                                          th in Lending               Act                            □ 862 Black Lung (923)                    □ 850 Securities/Commodities/
□ 160 Stockholders'Suits             □ 355 Moti
                                                Proi                     .} i_ii*«u«iwier Personal            □ 720 Labor/Management                 □ 863 DIWC/DIWW (405(g))                        Exchange
O 190 Other Contract
                                     □ 360 Other Personal                            Property Damage                  Relations                      □ 864 SSID Title XVI                      □ 890 Other Siati tory Actions
□ 195 Contract Product Liability
                                                Injury                     □ 385 Property Damage              □ 740 Railway Labor Act                □ 865 RSI (405(g))                        □ 89! Agriculturi I Acts
□ 196 Franchise
                                     O 362 Personal Injury -                         Product Liability        □ 751 Family and Medical                                                         □ 893 Environmental Matters
                                                Medical Malpractice                                                   Leave Act                                                                □ 895 Freedom o)riufomiation
                                                                                                              O 790 Other Labor Litigation              FEDERAL TAX SUITS                             Act
         REAL PROPERTY                     CIVIL RIGHTS                     PRISONER PETITIONS

 □ 210 Land Condemnation             IX   440   Other Civil Rights               Habeas Corpus:               O 791 Employee Retirement              □ 870 Taxes (U.S. PlaintilT               O 896 Arbitralior

                                                                                                                     Income Security Act                    or Defendant)                      O 899 Administn live Procedure
 □ 220 Foreclosure                   □    441   Voting                     □ 463 Alien Detainee
                                                                           □ 510 Motions to Vacate                                                   □ 871 IRS—Third Party                           Act/Reviev' or Appeal of
 □ 230 Rent Lease & Ejectment        □    442   Employment
                                     □    443   Housing/                             Sentence                                                                 26 USC 7609                            Agency Decision
 □ 240 Torts to Land
                                                                           □ 530 General                                                                                                       □ 950 Constituticnality of
 □ 245 Tort Product Liability                   Accommodations
                                                                                                                      IMMIGR/LTION                                                                    Stale Siatu<
 O 290 All Other Real Property       □ 445 Ainer. w/Disabilities •         O 535 Death Penalty
                                                Employment                       Other:                        □ 462 Naturalization Application
                                     □ 446 Anicr. w/Disabilities •         □ 540 Mandamus & Other              □ 465 Other Immigration
                                                Other                      □ 550 Civil Rights                         Actions
                                     □ 448 Education                       □ 555 Prison Condition
                                                                           □ 560 Civil Detainee •
                                                                                     Conditions of
                                                                                     Confinement


 V. ORIGIN (Placean "X" in One Box Only)
                                                                □ 3       Remanded from                   O 4 Reinstated or        OS Transferred from                □ 6       Multidistricl           □ 3 N ultidislrict
X1      Original           □ 2 Removed from                                                                                                                                     Litigation -                     Litigation -
        Proceeding               S tate Court                             Appellate Court                      Reopened                  Another District
                                                                                                                                                                                Transfer                      D rect File
                                                                                                                                         (^pccifi)
                                           Cite the US Civil Statute under which you are filing (Do not cUeJurLsdiclionalsiariiies unless diversitj):
                     42 U.S.C. 1983
 VI. CAUSE OF ACTION Brief description of cause:
                                              Private Civil Rights Action
 Vli. REQUESTED IN                         □ CHECK if this IS A CLASS ACTION                                      DEMANDS                                           CHECK YES only if demanded in c impiaint:
      COMPLAINT:                             UNDER RULE 23. F.R.Cv.P.                                                                                               JURY DEMAND:         K Yes       □ No

 VIII. RELATED CASE(S)
          IF ANY                                         instrucnons):                    RANDOM/RANDOM                                                 DOCKET NUMBER

 DATE                                                                            SIGNATURE OF ATTORNEY OF RECORD

 03/13/2020
 FOR OFFICE USE ONLY

      RECEIPT H                    AMOUNT                                            APPLYING IFP
                                                                                                             mia-                       JUDGE                                   MAG. JUDGE
         Case 1:20-cv-01396-PKC-LB Document 1-1 Filed 03/13/20 Page 2 of 2 PageID #: 9


                                                CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration Rule 83.10 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of S150.000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

1,                                                                  counsel for                                               do hereby certify that the above captioned            ivil action
is ineligible for compulsory arbitration for tlie following reason(s);

                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                  DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that "A ci\nl ca le is related
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or evepts, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge." Rule 50.3,1 (b) provides that" A civil case siiall
                                                                                                                                                                              r" not be
deemed "related" to another dvil case merely because the ciwi case:(A)Involves identical legal issues, or(B)involves the same parties." Rule 50.3.1 (c)further provides that
"Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), dvil cases shall not be deemed to be "related" unless both cases i re still
pending before the court."

                                                           NY-E DIVISION OF BUSINESS RULE 5Q.1fdU2)



1.)         Is the civil action being filed in th                     ,ern District removed from a New York State Court located in Nassau oi                                      Suffolk
            County?                       □      Yes                       No


2.)          If you answered "no" above:
            a) Did the events or omissions givjngrise to the claim or claims, or a substantial part thereof, occur in Nassau or S uffolk
            County?                       [|] Yes            fy^)
             b) Did the events) or-omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eas tern
             District?                    gpres
                                or-omissions giving
                                                                 a        No


            c) If this is a Fair Debl Collection Practice Act case, specify the County in which the offending communication was
             received:

If your answer to question 2 (b) is "No," does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or. In ^ interpleader action, does the claimant (or a majority of the claimants, If there is more than one) reside in Nassau or
Suffolk County?              □            Yes       □         No
             (Note: A corporation shall be considered a resident of the County In which It has the most significant contacts).
                                                                                         BAR ADMISSION


             I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this cou rt.
                                            n                Yes                                                Q          No
             Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?
                                            d                Yes        (If yes, please explain                 □          No



             I certify the accuracy of all Information provided above.

             Signature:
                                                                                                                                                                       UslMotifted: 11/27/2017
